DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 8/18/2022. Claims 1,2,4-7,10 and 19-27 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2022 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not commensurate in scope with the disclosure and the claimed invention.  A corrected title is required that is clearly indicative of the invention to which the claims are directed.  The disclosure and claims are directed to a process for modifying the characteristics of citrus fiber, wherein the citrus fiber is obtained from citrus pulp, citrus peel, citrus rag and combinations thereof.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-7,10 and 19-27 are provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 1-5, 8, 17-29
and 31 of co-pending Application No. 15/882,481.
Although the claims at issue are not identical, they are not patentably distinct
from each other because claims in the ‘288 application and claims in the ‘481
application recite methods of treating a citrus fiber material by similar method steps to
produce fiber products. This is a provisional nonstatutory double patenting rejection
because the patentably indistinct claims have not in fact been patented.
Potentially Allowable Subject Matter
	The subject matter in claims 1,2,4-7,10 and 19-27 is potentially allowable.
As detailed in the record, the prior art references in combination although disclosing method steps as claimed, do not disclose or render obvious the claimed combination of steps that produces a citrus fiber product with properties as claimed. 
As summarized in art that was available at the time of the application, the connections between composition/structure/physical state and properties facilitates
in providing cell wall materials with tailor-made functional properties by choice of
suitable conditions for the preparation (Pickardt et al., cited in the IDS filed 8/18/2022).
Further evidence is provided in the review article by Déléris et al., cited in the IDS filed
8/18/2022, detailing the relationship between processing history, including solvent
removal and drying method on the functional properties of cellulose based materials.
Response to Arguments
	Applicant’s arguments have been considered and are partially persuasive.
The provisional double patenting rejection of claims 1,2,4-7,10 and 19-27 over claims of pending US Patent Application No. 15/882,533 is withdrawn.
	The provisional double patenting rejection of claims 1,2,4-7,10 and 19-27 over claims 1-5,8,10,17-29 and 31 of US Patent application No. 15/882,481 is maintained because although applicant references a terminal disclaimer filed concurrently with applicant’s response to the previous office action, a Terminal Disclaimer does not appear in the record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793